Citation Nr: 1709878	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  09-00 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to November 1976. 

This appeal is before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2013, the Board denied the Veteran's claim of entitlement to a rating in excess of 10 percent for lumbosacral strain.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), arguing that the Board did not adequate address the issue of entitlement to TDIU.  The parties filed a Joint Motion for Partial Remand (Joint Motion) requesting that the Court vacate the portion of the August 2013 Board decision denying entitlement to TDIU and remand for readjudication after any necessary further development.  In April 2014, the Court granted the Motion and remanded the TDIU claim to the Board.  The Veteran did not pursue his appeal of the issue of a rating in excess of 10 percent for lumbosacral strain, and the Court dismissed that portion of the appeal.

The Board remanded the appeal in September 2014.


FINDING OF FACT

The Veteran's only service-connected disability is lumbosacral strain, rated 10 percent.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in an April 2016 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, Social Security Administration (SSA) records, and identified private treatment records have been obtained.  Moreover, in providing the April 2016 development letter, obtaining the Veteran's SSA records, and adjudicating the TDIU issue, the agency of original jurisdiction substantially complied with the Board's September 2014 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).
	
Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  

II.  TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

In this case, a TDIU is not warranted.  The Veteran's only service-connected disability is lumbosacral strain, rated 10 percent.  He therefore does not meet the schedular requirements for a TDIU.  Furthermore, the evidence of record does not reflect that referral for extraschedular consideration is warranted under 38 C.F.R. § 4.16(b).

The Board notes that the Veteran has made some assertions regarding either losing a job or being unable to work due to his back disability.  However, such assertions have generally been vague, unclear, and inconsistent when considered together and in light of the record as a whole.  Also, such assertions have not been supported by objective evidence such as documentation from a former employer or medical evidence.

On May 2009 VA examination, the Veteran reported that he was "able to perform [activities of daily living], but was let go at work because of limitations in strength and being slow," and that he "was told he was physically unable to do the work."  It is not clear, however, from the Veteran's statement whether he was asserting that his problems working were due to his back disability or to many physical problems; as the Board noted in its August 2013 decision, outpatient treatment records document that he suffers from several non-service connected disabilities, to include hypertension, diabetes mellitus, atypical chest pain, a depressive disorder, hypothyroidism, and Hodgkin's Disease.  In this regard, on the May 2009 examination, the Veteran also reported that he had lost his previous job as a truck driver in 1998 when he became insulin dependent.

Similarly, during VA treatment in July 2009, the Veteran complained of chronic low back pain, worse with activity, which had caused him "significant frustration" and "become disabling to him causing him to... lose his job in March due to his inability work as a manual laborer," and in October 2009 he reported that his low back was "affecting his ability to function again as a truck driver."  However, he gave an employment history during February 2010 VA treatment of being a "truck driver but not working now due to irritability and brittle diabetes."

Furthermore, importantly, in April 2016 VA sent the Veteran a development letter and forms to complete in order for VA to develop and substantiate his claim; these include the VA Form "Request for Employment Information in Connection with Claim for Disability Benefits," and "Veteran's Application for Increased Compensation Based on Unemployability."  Information requested in these forms included prior occupations, names and contact information for previous employers, reasons for leaving positions, education and training information, and information related to disability as it pertained to such employment.   He did not complete and return either form or otherwise provide such highly relevant information requested in the forms, or any means of contacting former employers.  VA's efforts to obtain such information for clarification, verification, and development purposes in the Veteran's TDIU claim were thus frustrated.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist a claimant is not always a "one-way street," and a claimant seeking help cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining putative evidence).

The Veteran's SSA records reflect that the Veteran listed diabetes, arthritis, chronic back pain, thyroid and depression as the conditions limiting his ability to work.  He stated that he stopped working and became too disabled to work in March 2009, when he was "let go" from his job due to "[p]oor performance due to [his] health."  He reported working as a "courier" or in the business of "delivery" from 2003 to March 2009 - delivering small to medium-sized packages, pizzas, and car parts in various positions - and prior to that working as a cable technician, performing warehouse work, car sales and prior warehouse and delivery work.  In most of his prior delivery positions he reported having to lift between 20 and less than 10 pounds on a frequent basis.  The Veteran was awarded SSA disability in July 2009 for the primary diagnosis of diabetes mellitus, with a secondary diagnosis of "Osteoarthrosis and Allied Disorders."

As discussed above, the VA requested information regarding the Veteran's former employment for development, clarification, and verification purposes to determine the effect of his disability on his past employment, which he did not provide, frustrating VA's efforts to make this determination.  Moreover, even assuming the veracity of the Veteran's SSA disability application, again, he reported that multiple disabilities were affecting his ability to work, and it was determined by SSA that he was unable to work primarily due to diabetes mellitus; these SSA records do not reflect that the Veteran would not have been unable to work due to his back disability, alone.

Also, in this regard, while the medical record reflects extensive treatment for other, nonservice-connected disabilities, it does not reflect lumbar spine disability of such severity as to render the Veteran unemployable in a position of being a truck driver, delivery person, cable technician, sales person, or other positions in which the Veteran has had previous experience and would be qualified.  While the record reflects he has had lumbar spine pain, on May 2009 VA examination, the Veteran's lumbar spine had flexion to 90 degrees, extension to 20 degrees, lateral flexion to 40 degrees, bilaterally, and rotation to 35 degrees, bilaterally, with posture, gait, curvatures of the spine, symmetry in appearance, and symmetry and rhythm of spinal motion all normal.  On October 2009 VA treatment, physical examination of the back was noted to have been unremarkable, with full range of motion, no paraspinal tenderness, negative straight leg raise test, and the ability to stand on the heels and toes of each lower extremity. 

Finally, the Board acknowledges statements submitted from the Veteran's wife, sons, and daughter in June 2009 regarding his disabling physical and mental conditions.  Such statements generally discuss numerous disabilities of the Veteran, including chronic back pain, which the Veteran's family members assert have significantly affected his ability to perform his occupational duties.  However, none of these statements specifically asserts or otherwise suggests that the Veteran's lumbar spine disability alone, independent of any other medical conditions, has rendered him unemployable.  The Board emphasizes that the objective evidence does not support the Veteran's claim that his lumbar spine disability has rendered him unemployable, and he did not respond to VA's requests for more information that might have provided this evidence or otherwise supported his claim.

Therefore, the Board finds that a preponderance of the evidence is against a finding that referral  for extraschedular consideration of a TDIU as a result of Veteran's service-connected lumbosacral strain.  Accordingly, TDIU is not warranted must be denied.


ORDER

A TDIU is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


